UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2215


CLIFTON ANDERSON; RICHARD STOERKEL,

                Plaintiffs - Appellants,

          v.

CITY OF CAMDEN, South Carolina; MIKE STONE, Lieutenant;
KERSHAW COUNTY; PEGGY SPIVEY; BOBBIE BULLINGTON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cv-02547-JFA)


Submitted:   March 13, 2012                 Decided:   March 23, 2012


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton Anderson; Richard Stoerkel, Appellants Pro Se.     David
Leon Morrison, MORRISON LAW FIRM, LLC, Columbia, South Carolina;
James M. Davis, Jr., DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Clifton     Anderson   and   Richard   Stoerkel   filed   suit

against Defendants pursuant to 42 U.S.C. § 1983 (2006).              The

district court awarded Defendants summary judgment, and Anderson

and Stoerkel now appeal.

          We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     See Anderson v. City of Camden, No. 3:10-cv-

02547-JFA (D.S.C. Oct. 5, 2011).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                   2